        Case 1:19-cv-00885-ADA Document 206 Filed 05/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION


FRESHUB, INC., FRESHUB, LTD.,                 §
              Plaintiffs                      §
                                              §                1-19-CV-00885-ADA
-vs-                                          §
                                              §
AMAZON.COM INC., PRIME NOW, LLC,              §
WHOLE FOODS MARKET INC., WHOLE                §
FOODS MARKET SERVICES, INC.,                  §
AMAZON.COM SERVICES LLC,
           Defendants




                     ORDER GRANTING MOTION TO TRANSFER

       Before the Court is Plaintiff Freshub, Inc. and Freshub Ltd.’s (“Freshub”) Motion for

Intra-District Retransfer of Venue to the Waco Division under 28 U.S.C. 1404(a). ECF No. 194.

Defendants do not oppose to the transfer. ECF No. 203. The Court finds that Plaintiff’s Motion

should be GRANTED and herby orders that this case be TRANSFERRED back to the Waco

Division.



SIGNED this 19th day of May, 2021.




                                     ALAN D ALBRIGHT
                                     UNITED STATES DISTRICT JUDGE
